Case 2:19-cv-06069-JWH-SHK Document 40 Filed 10/09/20 Page 1 of 1 Page ID #:426




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.      2:19-cv-06069-JWH-SHK                              Date: October 9, 2020
  Title: Patricia A. Krage v. City of Lakewood et al



  Present: The Honorable Shashi H. Kewalramani, United States Magistrate Judge


                D. Castellanos                                      Not Reported
                Deputy Clerk                                       Court Reporter


     Attorney(s) Present for Plaintiff(s):              Attorney(s) Present for Defendant(s):
                None Present                                        None Present


  Proceedings (IN CHAMBERS): ORDER DENYING AS MOOT APPLICATION FOR
                             PRO SE LITIGANT TO ELECTRONICALLY FILE
                             DOCUMENTS (ECF No. 39)

        On October 5, 2020, the Court received Plaintiff Patricia Krage’s (“Plaintiff”)
 Application for Pro Se Litigant to Electronically File Documents (“Application”). Electronic
 Case Filing Number (“ECF No.”) 39, Application.

        The Court has reviewed the docket and notes that on January 6, 2020, Plaintiff had
 already submitted the same application. ECF No. 24. On January 10, 2020, the Court granted
 the same. Therefore, this application is a duplicate request.

         Accordingly, Plaintiff’s Request is DENIED as MOOT.

         IT IS SO ORDERED.




  Page 1 of 1                       CIVIL MINUTES—GENERAL               Initials of Deputy Clerk DC
